DETAILED ACTION
The receipt is acknowledged of applicants’ request for RCE filed 02/25/2022.

Claims 1, 5, 7-9 are pending and are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green et al. (US 6,939,569), Harrison et al. (US 6,572874), Xiang et al. (WO 2011/005839), Saxena et al. (US 2004/013730) and Shalaby (US 2010/0062039), all the references are of record).

Applicant Claims 
Claim 1 is directed to an intravaginal device for the controlled release of at least one bioactive agent, wherein the device comprises a circular mesh having a perimeter, and a polymeric ring around the perimeter of the circular mesh, the ring comprising a biostable elastomeric silicon-based amphiphlic polymeric matrix, the matrix comprising the at least one bioactive agent and an essentially non-bioabsorbable microparticulate ion-exchanging polymer, wherein the essentially non-bioabsorbable microparticulate ion-exchanging polymer is dispersed throughout the polymeric matrix and is effective to modulate the release of the bioactive agent from the matrix, wherein the at least one bioactive agent is a non hormonal contraceptive in the form of an organometallic complex, wherein the organometallic complex provides at least one metal ion capable of acting as a reducing agent.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Green teaches vaginal device has long term release rate of anti-infective agent into the vagina. The device is preferably a vaginal ring or disc (abstract; col.11, lines 42-50; col.15, lines 22-25; example 1; figure 8). The device is made from stable elastomer matrix, and preferably silicone elastomer polymer matrix (col.6, lines 37-42; col.9, lines 15-18; col.10, lines 13-40; col.30, lines 13-19). The device comprises finely grounded particles of active agent that remain stable in the elastomer till contact body fluid, then release antimicrobial iodine (col.19, lines 5-15, 56-66; claims). The device further comprises hydrogel agent such as polyacrylic acid and polyacrylate. The hydrogel is mixed with active agents. Active agents can have spermicidal and microbicidal effects. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Green teaches silicone based polymer, and the reference desired to adhere the vaginal device to the vagina, the reference is silent regarding amphiphilic silicone polymer as claimed by claim 1. While Green teaches active agent mixed with polyacrylate and acrylic acid, and the active agent is fine particles which suggest its mixture to form particles, however the reference does not explicitly teach ion-exchange microparticles. While Green teaches spermicidal and microbicidal active agent, however, the reference does not teach the active agent is non-hormonal contraceptive organometallic complex. While Green teaches ring or disc, the reference however does not teach circular mesh having perimeter and a ring around the perimeter as claimed.
Harrison teaches composition for delivery of active agent to the vaginal mucosa (abstract). The composition is incorporated into a vaginal ring. The composition comprises mucoadhesive (claim 1). The vaginal ring consists of inert elastomer (col.3, lines 31-33, 60-63; col.24, lines 50-55), i.e. biostable. The mucoadhesive can be polyacrylic acid microparticles that cling to the wall of the vagina and release active agents over prolonged period of time (col.18, lines 18-25).
Xiang teaches amphiphilic silicone copolymer used for maintaining adhesion of 
	Saxena teaches intravaginal device that comprises non-hormonal, biocompatible, non-invasive, cost effective device to prevent pregnancy, vaginal infection and sexually transmitted diseases (abstract; ¶¶ 0007, 0008, 0012). The device can be vaginal ring (¶¶ 0013, 0025). The device deliver spermostatic and anti-infective agents such as ferrous gluconate, i.e. organometallic complex (¶¶ 0032, 0035, example 1, claim 7).
Shalaby teaches intravaginal ringed-mesh device for securing contraception relying on biomechanical, pharmacological and biochemical means. The mesh is encircled by the ring, wherein the ring can be used as spermostatic net in contraceptive devices or as a depot for release of bioactive agents such as antimicrobial agents (abstract; ¶¶ 0007-0010).  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide vaginal ring comprising silicone copolymer and polyacrylic acid as taught by Green, and replace the polyacrylic acid with polyacrylic acid microparticles further use mucoadhesives to adhere the ring to the vaginal mucosa as taught by Harrison and. One would have been motivated to do so because Green desired to have active agent mixed with polyacrylic acid that adheres to vaginal mucosa to release the active agent, and because Harrison teaches polyacrylic acid microparticles cling to the wall of the vagina and release active agents 
Polyacrylic acid microparticulate taught by Harrison is used by applicants as ion exchange microparticles, and when used in the vaginal ring of Green combined with Xiang it is expected to have the same properties since materials and their properties are inseparable. According to MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide vaginal ring comprising silicone polymer and further comprises mucoadhesive to adhere the ring to vaginal mucosa as taught by combination of Green and Harrison, and replace silicone polymer and mucoadhesive with amphiphilic silicone copolymer used by Xiang. One would have been motivated to do so because Green and Harrison desired to have vaginal ring that adheres to vaginal mucosa to release the active agent, and because Xiang teaches amphiphilic silicone copolymer used for maintaining adhesion of drug delivery devices to moist environment and biological surfaces and does not dissolve in aqueous medium. One would reasonably expect formulating vaginal ring comprises amphiphilic silicone copolymer that adheres the vaginal ring to the vaginal wall and does not dissolve in vaginal aqueous medium.

Furthermore, one having ordinary skill in the art would have designed the vaginal ring obtained by the combination of Green, Harrison, Xiang, and Saxena in the form of mesh encircled by the ring as taught by Shalaby because the combination of Green, Harrison and Saxena desired to achieve non-hormonal spermicidal contraceptive ring that can deliver anti-infective agent, and Shalaby teaches the mesh-ringed device secures contraception relying on biomechanical, pharmacological and biochemical means, and the mesh used as spermostatic net in contraceptive devices or as a depot for release of bioactive anti-infective agents.
Regarding the limitation of claim 1 that “the microparticulate is effective to modulate the release of the active agent”, Green and Harrison teach release of the active agent upon solvation of the microparticulate. 
Regarding the limitation of claim 1 that “the organometallic complex provides at least one metal ion capable of acting as a reducing agent”, Saxena teaches ferrous gluconate that is used by applicants and it is expected to have the same function and property since materials and their properties are inseparable.
Regarding claim 8 that the ring is not fiber reinforced, Green uses silicone polymer that is not reinforced by any fibers. 
.

Claims 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green et al. (US 6,939,569), Xiang et al. (WO 2011/005839), Saxena et al. (US 2004/013730) and Shalaby (US 2010/0062039), all references are of record. 

Applicant Claims 
Claim 5 is directed to an intravaginal device for the controlled release of at least one bioactive agent, wherein the device comprises a circular mesh having a perimeter, and a polymeric ring around the perimeter of the circular mesh, the ring comprising a biostable elastomeric silicon-based amphiphilic polymeric matrix, the matrix comprising the at least one bioactive agent and an inorganic microparticulate effective to modulate release of the bioactive agent from the matrix, wherein the at least one bioactive agent is a non hormonal contraceptive in the form of an organometallic complex, wherein the organometallic complex provides at least one metal ion capable of acting as a reducing agent.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Green teaches vaginal device has long term release rate of anti-infective agent into the vagina. The device is preferably a vaginal ring or disc (abstract; col.11, lines 42-50; col.15, lines 22-25; example 1; figure 8). The device is made from stable elastomer matrix, and preferably silicone elastomer polymer matrix (col.6, lines 37-42; col.9, lines 15-18; col.10, lines 13-40; col.30, lines 13-19). The device comprises finely grounded 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012) &
While Green teaches silicone based polymer and desired to adhere the vaginal ring to vaginal mucosa, the reference is silent regarding amphiphilic silicone polymer as claimed by claim 1. While Green desired to use active agents that have spermicidal or microbicidal effect, the reference does not explicitly teach the active agent is non-hormonal contraceptive organometallic complex as claimed by claim 5. While Green teaches ring or disc, the reference however does not teach circular mesh having perimeter and a ring around the perimeter as claimed by claim 5.
Xiang teaches amphiphilic silicone copolymer used for maintaining adhesion of drug delivery devices to moist environment and biological surfaces and does not dissolve in aqueous medium (abstract; page1, lines 5-7; page 3, lines 7-14).		
Saxena teaches intravaginal device that comprises non-hormonal, biocompatible, non-invasive, cost effective device to prevent pregnancy, vaginal infection and sexually 
Shalaby teaches intravaginal ringed-mesh device for securing contraception relying on biomechanical, pharmacological and biochemical means. The mesh is encircled by the ring, wherein the ring can be used as spermostatic net in contraceptive devices or as a depot for release of bioactive agents such as antimicrobial agents (abstract; ¶¶ 0007-0010).  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide vaginal ring comprising silicone polymer as taught by Green that adheres to the vaginal mucosa, and replace silicone polymer with amphiphilic silicone copolymer used by Xiang. One would have been motivated to do so because Green desired to have vaginal ring that adheres to vaginal mucosa to release the active agent, and because Xiang teaches amphiphilic silicone copolymer used for maintaining adhesion of drug delivery devices to moist environment and biological surfaces and does not dissolve in aqueous medium. One would reasonably expect formulating vaginal ring comprises amphiphilic silicone copolymer that adheres to the vaginal wall and does not dissolve in vaginal aqueous medium.
Further, it would have been obvious to one having ordinary skill in the art before 
Further, one having ordinary skill in the art would have designed the vaginal ring obtained by the combination of Green, Xiang and Saxena in the form of mesh is encircled by the ring as taught by Shalaby because the combination of Green and Saxena desired to achieve non-hormonal spermicidal contraceptive ring that can deliver anti-infective agent, and Shalaby teaches the mesh-ringed device secures contraception relying on biomechanical, pharmacological and biochemical means, and the mesh used as spermostatic net in contraceptive devices or as a depot for release of anti-infective agents.
	Regarding the limitation “the microparticulate is effective to modulate the release of the active agent” as claimed by claim 5, Green teaches release of the active agent upon solvation of the microparticulate. 
Regarding the limitation that “the organometallic complex provides at least one metal ion capable of acting as a reducing agent” as claimed by claim 5, Saxena teaches 
The device of the cited references contains holes as required by claim 7.
Regarding claim 9 that the ring is not fiber reinforced, Green uses silicone polymer that is not reinforced by any fibers. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. 
Applicants disagree with the examiner rejection in view of Xiang that teaches suitability of amphiphilic silicone copolymers for maintaining adhesion of drug delivery devices to moist environment and biological surfaces and does not dissolve in aqueous medium. Applicants argue that Xiang teaches pressure sensitive adhesive (PSA) compositions including amphiphilic copolymers based on silicone as component of a medical device where the PSA functions to secure the medical device to human skin or tissue. Xiang exclusively teaches the preparation of a pressure sensitive adhesive. None of cited art, specifically Green, Harrison, Saxena or Shalaby teaches or even remotely suggests to include a pressure sensitive adhesive in an intravaginal device. 

In response to this argument, the cited references desired to have devices adherent to the vaginal mucosa. Green teaches vaginal devices adhere to the vaginal mucosa and Harrison teaches inclusion of mucoadhesive in vaginal devices to adhere to the vaginal mucosa. One having ordinary skill in the art would have used the amphiphilic silicone taught by Xiang to adhere vaginal devices to the vaginal mucosa because Xiang teaches amphiphilic silicone copolymer used for maintaining adhesion of 

Applicants argue that even Xiang does not teach or suggest that all elastomeric silicon-based amphiphilic polymers are pressure sensitive adhesives. Xiang discloses that a pressure sensitive composition can include amphiphilic copolymers (see, e.g., Abstract of Xiang, emphasis added). In other words, Xiang discloses that certain amphiphilic copolymers, when properly formulated into a specific composition with other ingredients, and only after that composition is coated onto a polyurethane film, can function as a component of a pressure sensitive adhesive. Xiang makes the point that their present approach is to add a suitable amphiphilic silicone copolymer to a silicone pressure sensitive adhesive, suggesting that the composition is already a pressure sensitive adhesive even before the addition of the amphiphilic silicone copolymer (paragraph [0003]).

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. The expression “comprises” of the claims' language permits the presence of other ingredients, active or inactive even in major amounts, e.g. other ingredients to form pressure sensitive adhesive and polyurethane film. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court. Further, it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

	Finally, it is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611